
 
 
Exhibit 10.2



 
EXECUTION COPY
 
 
INVESTMENT RIGHT AND EXPENSE REIMBURSEMENT AGREEMENT
 
 
This INVESTMENT RIGHT AND EXPENSE REIMBURSEMENT AGREEMENT (this “Agreement”),
dated as of June 7, 2010, by and among TIB Financial Corp., a Florida
corporation (the “Company”), TIB Bank, a Florida state chartered non-member bank
and a wholly owned subsidiary of the Company (the “Bank”), and Resource
Financial Institutions Group, Inc. (“RFIG”).
 
 
WHEREAS, concurrently herewith, the Company and the Bank are entering into an
agreement (the “Transaction Agreement”) with Marty E. Adams (“Adams”), Kevin
Thompson (“Thompson”) and John Loeber (“Loeber” and collectively with Adams and
Thompson, “Management”) (i) in connection with the Company conducting an
offering of not less than $150,000,000 in shares of the Company’s common stock,
par value $0.10 per share (the “Common Stock”), and/or newly created shares of
mandatorily convertible preferred stock, par value $0.10 per share, at the
closing of which Management would be retained as new senior management for the
Company and the Bank (the “Offering”), and (ii) providing for Adams, Thompson
and Loeber to become consultants to the Company and the Bank and, effective upon
the consummation of the Offering or such earlier time as may be mutually agreed
upon by Adams, Thompson and Loeber, on the one hand, and the Company and the
Bank, on the other hand, Chief Executive Officer, Chief Financial Officer and
Chief Credit Officer, respectively, of each of the Company and the Bank;
 
 
WHEREAS, RFIG and its affiliates (collectively, “Resource”) have devoted time
and resources, and incurred expenses, in assisting Management in identifying and
evaluating opportunities to invest in and manage insured depository institutions
and their holding companies, including the Company and the Bank;
 
 
WHEREAS, the Company and the Bank acknowledge that such time and resources spent
and expenses incurred by Resource will be of benefit to them in connection with
the Offering; and
 
 
WHEREAS, in consideration of the foregoing, and Resource’s agreement to continue
to provide assistance in connection with the Offering, the Company and the Bank
desire to provide Resource with certain investment rights in connection with the
Offering and certain rights to reimbursement of Resource’s expenses in
connection with its prior work with Management as well as its assistance with
the conduct and completion of the Offering, all as more fully set forth herein.
 
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
 
Section 1. Capitalized Terms.  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Transaction Agreement.
 
 
Section 2. Investment Right.
 
 
(a) In any offering of the Company’s securities (including the Offering) in
connection with which Adams becomes or will become a senior executive officer of
the Company (a “Qualifying Offering”), the Company shall make available for
purchase by Resource, at Resource's election and as part of the Qualifying
Offering, shares of Common Stock (the “RFIG Shares”) that represent, in the
aggregate, 4.9% of the outstanding shares of Common Stock on a fully diluted
basis, after giving effect to the Qualifying Offering.
 
 
(b) For the avoidance of doubt, RFIG is making no commitment hereunder to make
an investment in the Company, and such investment shall be made only pursuant to
a definitive written investment agreement between RFIG, or an affiliate thereof,
and the Company having terms and conditions substantially similar to those
contained in the form of investment agreement offered to other investors in the
Qualifying Offering (other than as provided herein) and otherwise satisfactory
to RFIG; provided, however, that if RFIG elects to make an investment in
connection with a Qualifying Offering, such investment shall be not less than
$1,000,000.
 
 
(c) The RFIG Shares shall be offered at a price per share equal to the price per
share that securities of the same class are offered in the Qualifying
Offering.  The RFIG Shares shall be subject to registration rights no less
favorable than those granted to other investors in connection with the
Qualifying Offering.
 
 
Section 3. Fees and Expenses.  If (a) any Qualifying Offering shall be completed
(i.e., closed and funded), or (b) the Company completes an Acquisition Proposal
(whether solicited or unsolicited) in connection with which Adams enters into a
consulting or employment arrangement with the acquiror involved in such
Acquisition Proposal or any of its affiliates, resulting in the $1,250,000 fee
described in Section 5(c) of the Transaction Agreement not being payable (a
“Qualifying Acquisition”), the Company shall, not later than two business days
after the completion thereof, pay to Resource an amount in cash equal to all
fees and expenses incurred by Resource prior to the date of this Agreement in
connection with evaluating and prosecuting along with Adams, Thompson and Loeber
opportunities to invest in and manage U.S. depository institutions in the
current banking environment, including, without limitation, the fees and
expenses of Resource pursuant to its consulting, non-competition and
non-solicitation arrangements with Adams, Thompson and Loeber (the “Consulting
Arrangements”) and the fees and expenses of Resource’s counsel, Skadden, Arps,
Slate, Meagher & Flom LLP, all of which fees and expenses of Resource as of the
date of this Agreement are summarized on Exhibit A; provided that such expense
reimbursement pursuant to this Section 3 shall in no event exceed $650,000.
 
 
Section 4. Consulting Arrangements.  For so long as the Transaction Agreement is
in effect and has not been terminated, solely to the extent necessary to permit
Management to perform their obligations under the Transaction Agreement, RFIG
agrees that it shall not enforce against Management any provision of the
Consulting Arrangements.  Moreover, RFIG agrees to cause to be terminated all
Consulting Arrangements, effective upon the consummation of any Qualifying
Offering or Qualifying Acquisition, provided that the Company has complied with
the terms of this Agreement (including Section 3) in connection with such
Qualifying Offering or Qualifying Acquisition.
 
 
Section 5. Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy or facsimile, upon confirmation of receipt or (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice.
 
 
(a)           If to RFIG to it at:
 
Resource Financial Institutions Group, Inc.
 
712 Fifth Avenue, 10th Floor
 
New York, NY 10019
 
Attn: Jeffrey Blomstrom
 
Fax: (212) 245-6372
 
with a copy to (which copy alone shall not constitute notice):
 
Skadden, Arps, Slate, Meagher & Flom LLP
 
4 Times Square
 
New York, New York 10036
 
Attn: David C. Ingles
 
Fax: (212) 735-2000
 
(b)           If to the Company or the Bank:
 
TIB Financial Corp.
 
TIB Bank
 
599 9th Street North, Suite 101
 
Naples, Florida 34102
 
Attn: Richard Bricker, Chairman of the Board
 
Fax: (239) 263-4543
 
with copies to (which copies alone shall not constitute notice):
 
Smith Mackinnon, PA
 
255 South Orange Avenue, Suite 800
 
Orlando, Florida 32801
 
Attn: John P. Greeley
 
Fax: (407) 843-2448
 
Section 6. Counterparts.  For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement.  Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
 
Section 7. Entire Agreement.  This Agreement (including any exhibits or
schedules hereto) and the other documents referenced herein constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof.
 
 
Section 8. Amendments.  No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by such party.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  No waiver of
any party to this Agreement, as the case may be, will be effective unless it is
in a writing signed by the waiving party that makes express reference to the
provision or provisions subject to such waiver.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
 
Section 9. Assignment.  This Agreement will not be assignable by operation of
law or otherwise (any attempted assignment in contravention hereof being null
and void) without the prior written consent of the other party hereto; provided
that RFIG shall be permitted to assign its rights hereunder to one or more
affiliates thereof.
 
 
Section 10. Governing Law; Waiver of Jury Trial.
 
 
(a) This Agreement shall be governed and construed in accordance with the
internal laws of the State of Florida applicable to contracts made and
wholly-performed within such state, without regard to any applicable conflicts
of law principles.
 
 
(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 11. Severability.  If any provision of this Agreement or the application
thereof to any person (including the officers and directors the parties hereto)
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
 
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
 
TIB FINANCIAL CORP.
 
By:/s/ Richard C. Bricker,
Jr.                                                                
 
    Name:  Richard C. Bricker, Jr.
 
   Title:   Chairman of the Board of Directors
 
 
TIB BANK
 
By: /s/ Richard C. Bricker, Jr.
 
      Name:  Richard C. Bricker, Jr.
 
      Title:   Director
 
 
RESOURCE FINANCIAL INSTITUTIONS GROUP, INC.
 
By: Jeffrey
Blomstrom                                                                
 
      Name:  Jeffrey Blomstrom
 
      Title:   Chief Executive Officer
 


 


 
 


 
 


 
 


 
 


 
 
[Signature Page to Investment Right and Expense Reimbursement Agreement]
 
 
Exhibit A
 
 
Expenses
 
 
See Attached
 

1574957.08-New York Server 7A - MSW
 
 

--------------------------------------------------------------------------------

 
